 
Exhibit 10.4
 
AMENDMENT
 


Date of Amendment:  September 30, 2009


AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (“MSCI”) a Delaware corporation, and
Barclays Global Investors, N.A. (“Licensee”).  Capitalized terms used herein but
not otherwise defined herein shall have the meanings ascribed in the Agreement.
 
1.
Exhibit B is hereby amended to allow the funds to be additionally listed and
traded on the Chilean domiciled stock or securities exchanges (herein referred
to as the Chilean Listed Funds”).  All Listed Funds must be issued, sold and
traded on a public basis in accordance with applicable Chilean securities
law.  All other terms and restrictions contained in Exhibit B shall apply to the
Chilean Listed Funds.  Notwithstanding anything to the contrary in Exhibit A,
the Chilean Listed Funds may only be based on the following Indexes:



Fund Name
Fund Symbol
MSCI Index Name
iShares MSCI Mexico Investable market Index Fund
EWW
MSCI Mexico Investable Market Index
iShares MSCI Pacific ex-Japan Index Fund
EPP
MSCI Pacific ex-Japan Index
iShares MSCI Brazil Index Fund
EWZ
MSCI Brazil Index
iShares MSCI Chile Investable Market Index Fund
ECH
MSCI Chile Investable Market Index
iShares MSCI Emerging Markets Index Fund
EEM
MSCI Emerging Markets Index
iShares MSCI BRIC Index Fund
BKF
MSCI BRIC Index
iShares MSCI Japan Index Fund
EWJ
MSCI Japan Index
iShares MSCI EMU Index Fund
EZU
MSCI EMU Index
iShares MSCI Australia Index Fund
EWA
MSCI Australia Index
iShares MSCI Hong Kong Index Fund
EWH
MSCI Hong Kong Index
iShares MSCI South Korea Index Fund
EWY
MSCI South Korea Index
iShares MSCI Germany Index Fund
EWG
MSCI Germany Index
iShares MSCI United Kingdom Index Fund
EWU
MSCI United Kingdom Index
iShares MSCI Singapore Index Fund
EWS
MSCI Singapore Index
iShares MSCI Taiwan Index Fund
EWT
MSCI All Peru Capped Index
iShares MSCI All Peru Capped Index Fund
EPU
MSCI EAFE Index
iShares MSCI EAFE Index Fund
EFA
MSCI EAFE Index
iShares MSCI All Country Asia ex Japan Index Fund
AAXJ
MSCI All Country Asia ex Japan Index



For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to all Chilean Listed Funds.  For clarity,
there shall be no separate licensee fees for the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Chilean Listed Funds but any additional assets from the Chilean Listed Funds
shall be included in the average daily net assets of the applicable Funds for
purposes of calculating license fees.


2.
This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof.  To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment will control.  No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.



3.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.


 
LICENSEE
 
MSCI Inc.
           
By
/s/ Gred Friedman
 
By
/s/ Paul Friedman
 
Name
Greg Friedman
 
Name
Paul Friedman
 
Title
Managing Director
 
Title
Vice President
 
Date
10/9/09
 
Date
10/9/09
                                     
By
/s/ Mark Roberts
       
Name
Mark Roberts
       
Title
Principal
       
Date
10/9/09
       



 

--------------------------------------------------------------------------------